PER CURIAM.
■Whispering Oaks Housing Partners, respondent herein, challenged the assessment of its real property by filing a petition with the value adjustment board (VAB) on September 5, 2006. On October 9, 2006, the VAB conducted a hearing and orally announced denial of the petition. Four days later, petitioner Alvarez, the property appraiser for Bradford County, certified the tax roll. The VAB issued its written order regarding 'Whispering Oaks’ petition on October 27, 2006, and respondent filed its complaint in circuit court on December 21, 2006. Alvarez moved to dismiss the complaint as untimely under the provisions of section 194.171(2), Florida Statutes. The motion was denied and relief is sought from this court by petition for writ of prohibition. We have jurisdiction. Higgs v. Armada Key West Ltd., 903 So.2d 303 (Fla. 3d DCA 2005); Suber v. Fultz, 889 So.2d 947 (Fla. 5th DCA 2004); Crapo v. City of Gainesville, 855 So.2d 203 (Fla. 1st DCA 2003); Page v. McMullan, 849 So.2d 15 (Fla. 1st DCA 2003).
We have considered the arguments of petitioner and respondent and can find no material distinction between the facts of this case and those in Wal-Mart Stores, Inc. v. Day, 742 So.2d 408 (Fla. 5th DCA 1999), rev. denied, 770 So.2d 163 (Fla.2000). We also agree with the reasoning and result in Wal-Mart v. Day and therefore grant the petition and remand to the *342circuit court with directions to dismiss the complaint of Whispering Oaks as untimely.
PETITION GRANTED.
KAHN and BENTON, JJ., concur; BROWNING, C.J., dissents with opinion.